Citation Nr: 9901345	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
ear hearing loss.

2.  Entitlement to a compensable disability rating for 
tinnitus.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to April 
1984, and from January 1986 to August 1993.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a November 1994 rating decision by Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  Since that time, the veteran has moved and the RO 
in Boise, Idaho, now has jurisdiction over this appeal.

This matter was previously before the Board in September 
1996.  At that time, the veterans appeal also included the 
issues of entitlement to service connection for neck strain, 
residuals of a right ankle injury, vasectomy residuals, and 
otoplasty of the ears.  All of these service connection 
claims were denied by the Board, and the increased rating 
claims currently on appeal were remanded for additional 
development.  The matter has now been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  On a June 1994 audiological evaluation, the average pure 
tone threshold level was 4 decibels for the right ear, and 26 
decibels for the left.  Speech recognition scores were 100 
percent for both ears.

2.  On a December 1997 audiological evaluation, the average 
pure tone threshold level was 3 decibels for the right ear, 
and 26 decibels for the left.  Speech recognition scores were 
100 percent for the right ear, and 96 percent for the left.

3.  While the veteran has stated that the severity of his 
tinnitus is of variable intensity, and that he is generally 
able to cope with the condition, the evidence on file does 
tend to support a finding that the tinnitus is a persistent 
condition secondary to acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.87, 
Diagnostic Code 6100 (1998); VAOPGCPREC 32-97.

2.  The criteria for a 10 percent disability rating for the 
veterans tinnitus have been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.87a, Diagnostic Code 
6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria: Increased Ratings.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).


General Background.  Service medical records show that the 
veteran was treated in April 1990 for high frequency hearing 
loss of the left ear.  The provisional diagnosis attributed 
this condition to noise exposure.  At a February 1990 
examination, audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
0
0
0
0
10
LEFT
10
5
0
10
25
55

In March 1994, the veteran submitted claims of entitlement to 
service connection for, among other things, hearing loss and 
tinnitus.

A VA examination was subsequently conducted in June 1994.  It 
was noted that the veteran was employed as a correctional 
officer in Colorado.  At that time, the veteran reported that 
he had experienced hearing loss and an on and off ringing, 
primarily the left ear, since 1992.  On physical examination, 
the VA examiner found the veterans canals to be clear.  
There were well-healed scars behind both ears, which were 
residuals of cosmetic surgery.  His audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
5
0
5
5
4
LEFT
XXX
5
10
25
65
26

Speech recognition scores for both ears were 100 percent.  On 
a separate tinnitus questionnaire it was noted that the 
condition was intermittent, unilateral, lasting from 1 to 2 
minutes and occurring a few times a day.  The veteran 
described the condition as a ringing.  He reported that it 
was not masked by environmental sounds but did not interfere 
with sleep, daily activities, or family relationships.  
However, it was a handicap when he was on the phone.  The 
impression was that the tinnitus was of moderate severity.

In a November 1994 rating decision, the RO granted service 
connection for left ear hearing loss and tinnitus.  Both 
disabilities were assigned noncompensable (zero percent) 
disability ratings, effective August 16, 1993.  With respect 
to the left ear hearing loss, the RO noted the April 1990 in 
service treatment, including the fact that the condition was 
attributed to noise exposure.  In regard to the tinnitus, the 
RO found that the condition was due to acoustic trauma.  
However, the RO determined that the evidence did not show 
that it was a persistent condition warranting a compensable 
disability rating.

The veterans Notice of Disagreement was received in December 
1994.  He contended that both his left ear hearing loss and 
tinnitus had worsened, and that he continued to have 
difficulty in the workplace.  Specifically, he had a hard 
time hearing radio transmissions sent to him, and the ringing 
(tinnitus) was more frequent and of greater duration.  Also, 
he reported that he had to take additional measures to hear 
radio traffic at his job.  In his March 1995 Substantive 
Appeal, the veteran reiterated his contention that both 
conditions had continued to worsen.  Furthermore, he 
specifically stated that the ringing (tinnitus) had become 
much more lengthy and frequent.

This case came before the Board in September 1996.  At that 
time, the Board determined that a remand was required given 
the veterans assertions that the condition had apparently 
worsened since the June 1994 VA examination.  Therefore, the 
case was remanded for the RO to contact the veteran and 
request identification of all medical providers who had 
treated him for tinnitus and hearing loss of the left ear 
since 1995.  Thereafter, the RO was to seek to obtain copies 
of all treatment records identified by the veteran.  The 
veteran was then to be afforded a VA examination by a 
specialist in otolaryngology, if available, to determine the 
nature and extent of his hearing loss and tinnitus.  The 
tinnitus evaluation report was to indicate the frequency of 
the condition.

Following the Boards remand, the RO sent a development 
letter to the veteran in March 1997.  The RO requested that 
the veteran provide them with the information regarding 
medical treatment he had received for his tinnitus and left 
ear hearing loss since 1995.  No response to this letter is 
on file.

On file are records from the Ear, Nose, and Throat Clinic in 
Spokane, Washington.  These records show that the veteran 
underwent an audiological evaluation in December 1997.  The 
audiogram chart of this examination reveals pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XXX
5
0
5
0
3
LEFT
XXX
10
10
25
60
26

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear.  

In a statement dated in April 1998, E. L. Treyve, M.D., of 
the Ear, Nose, and Throat Clinic, reported that he examined 
the veteran in December 1997 and again in April 1998.  Dr. 
Treyve stated that the veteran underwent a thorough 
evaluation and audiometry in December 1997, and that his VA 
records had been reviewed.  He reported that since 1990 the 
veteran had noticed a high-pitched tinnitus, more on the 
left, and in recent years, perhaps on the right as well.  It 
tended to fluctuate in intensity, and that his hearing tended 
to fluctuate slightly as well.  However, his hearing problems 
did not cause any problems with conversational speech on an 
occupational, professional or recreational basis, but the 
tinnitus seemed to vary and becomes quite irritable.  At 
times, the veteran had to increase the television volume to 
compensate for the tinnitus.  Overall, Dr. Treyve found that 
the veteran had high-frequency sensorineural loss in the left 
ear with associated tinnitus.  An attached compensation and 
pension evaluation sheet reflects that, as to whether the 
tinnitus was constant or periodic, the veteran reported that 
it was variable, greater in the evening.  With respect to 
severity and effect on daily life, he indicated that he 
coped, but that the condition was very bothersome.  He also 
stated that it was so loud that he had to increase the 
television volume so he could mask it at home.

The RO confirmed and continued its denial of the veterans 
claims for increased ratings in an October 1998 Supplemental 
Statement of the Case.  Regarding the left ear hearing loss, 
the RO found that the results of the audiometric testing 
showed that the condition still fell within the criteria of 
noncompensable impairment for VA purposes.  In regard to the 
tinnitus, the RO found that the current and past evidence did 
not support a persistent condition as required for a 
compensable disability rating.


Analysis.  In general, a veterans claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The veteran has 
asserted that both his hearing loss and his tinnitus are more 
disabling than contemplated by the current evaluations.  
Therefore, his claims for increased evaluations are well-
grounded.  

As a preliminary matter, the Board has determined that the RO 
substantially complied with the directives of the September 
1996 remand.  An examination was conducted by an 
appropriately qualified individual, and the RO requested 
medical evidence from the veteran in March 1997 although no 
response from the veteran is on file.  Accordingly, a new 
remand is not required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, the Board is of the opinion that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Hearing Loss.  Evaluations for defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by results of 
controlled speech discrimination tests and by average pure 
tone threshold levels obtained by audiometric testing.  To 
evaluate the degree of disability resulting from defective 
hearing which is service-connected, the rating schedule 
establishes, based on the average pure tone threshold levels 
and the results of the controlled speech discrimination 
tests, 11 auditory acuity levels from numeric designations I 
(for an essentially normal acuity level) to level XI (for 
profound deafness).  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110 (1998).  By impairment of auditory acuity is meant the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).

The assignment of a schedular disability evaluation for 
hearing impairment is a purely mechanical application of the 
rating criteria.  The United States Court of Veterans Appeals 
(Court) has held that the assignment of a disability rating 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

For purposes of evaluation, a nonservice-connected ear will 
be treated as service-connected only when there is total 
deafness in that nonservice-connected ear. Otherwise, the 
nonservice-connected ear shall be considered normal (Level I) 
for purposes of computing the service-connected disability 
rating.  See VAOPGCPREC 32-97; see also Boyer v. West, 11 
Vet. App. 477 (1998).  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  

Using the tables provided for evaluation of auditory acuity 
impairment at 38 C.F.R. § 4.85, and taking into consideration 
the requirements of VAOPGCPREC 32-97, the results of the June 
1994 and December 1997 audiological evaluations both 
represented Level I hearing for both ears.  These results 
warrant the zero percent (noncompensable) evaluation 
currently assigned.  Accordingly, the veterans claim for a 
compensable disability rating for his left ear hearing loss 
must be denied.

Tinnitus.  The severity of tinnitus is evaluated pursuant to 
Diagnostic Code 6260.  A 10 percent evaluation is assigned 
when the tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

The evidence on file shows that the veterans tinnitus is due 
to acoustic trauma and that it has been a persistent problem 
since 1990.  The veteran has reported that the tinnitus 
becomes quite irritable at times, and that he had to increase 
the television volume so he could mask it at home.  While the 
veteran has stated that he is generally able to cope with the 
condition, the evidence on file does tend to support a 
finding that the tinnitus is a persistent condition.  At the 
June 1994 VA examination, the veteran reported that he 
experienced tinnitus a few times a day, and that it lasted 
from 1 to 2 minutes.  In his December 1994 Notice of 
Disagreement and March 1995 Substantive Appeal, the veteran 
stated that the frequency and duration of his tinnitus 
continued to increase.  At the April 1998 evaluation by the 
Ear, Nose, and Throat Clinic, he indicated that his tinnitus 
was present and especially bothersome in the evenings.  Based 
upon this evidence, the Board finds that the veterans 
tinnitus has persisted since 1990 with increasing frequency 
and duration.  Taking into account the doctrine of reasonable 
doubt, the Board is of the opinion that the veteran is 
entitled to a compensable disability rating of 10 percent for 
persistent tinnitus as a symptom of acoustic trauma.  
38 C.F.R. §§ 3.102, 4.3


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.

Entitlement to a 10 percent disability rating for tinnitus is 
granted, subject to the regulations governing the payment of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
